Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in reference to the amendment filed 5/25/2022.  Claims 1, 17 are amended; claims 2-7, 10, 14-15, 18-23 are cancelled; claims 8-9 are withdrawn from consideration as being drawn to non-elected invention; and claims 24-35 are added.  Accordingly, claims 1, 8-9, 11-13, 16-17 and 24-35 are currently pending in the application.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 103

Claims 1, 13, 17 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (WO 2015/080536 A1) in view of Nishina (US 2009/0110849 A1) and Yamasaki et al (US 2013/0295349 A1).
It is noted that WO 2015/080536 (WO) is being utilized for date purposes. However, since WO is not in English, US equivalent for WO, namely, Kim et al (US 2016/0194532 A1) is referred to in the body of the rejection below.  All column and line citations are to the US equivalent.
Regarding claim 1, Kim et al disclose a pressure sensitive adhesive composition comprising a block copolymer (paragraph 0010).  See example A1, wherein glass transition temperature of first block is 1100C (i.e. reads on the glass transition temperature of block A in present claim 1) and glass transition temperature of second block is -410C (paragraph 0125 and Table 1) which reads on the glass transition temperature of block B in present claim 1.  The second block includes butyl acrylate (i.e. reads on the alkyl acrylate ester compound having C4 alkyl group in present claim 1) and 4-hydroxybutyl acrylate.  The block copolymer has a molecular weight distribution of about 1.0 to about 2.5 (paragraph 0017) which overlaps with the weight-average molecular weight/number-average molecular weight in present claim 1.  The number average molecular weight of the block copolymer may be 50,000 to 300,000 (paragraph 0016) which overlaps with the number average molecular weight in present claim 1.  The block copolymer may include 5 to 50 parts by weight of first block and 50 to 95 parts by weight of second block (paragraph 0043) which overlaps with the ratio of polymer block A and (meth)acrylic polymer block B in present claim 1
Kim et al fail to disclose a block copolymer comprising the maleimide and styrene; silent with respect to alkoxyalkyl (meth)acrylate, and ABA triblock form.
However, regarding block copolymer comprising the maleimide and styrene, Kim et al in the general disclosure teach that block copolymer may include a polymerization unit derived from a compound that contains a nitrogen atom in the first or second block (paragraph 0021).  When compound containing a nitrogen atom is included in the first or second block, the ion association of the antistatic agent is inhibited and the uniformity of the distribution of antistatic agent is improved and therefore even when the PSA is maintained under the condition of a high temperature or high humidity for a long period of time, a change in the antistatic performance over time may be suppressed (paragraph 0022).  Examples of compound containing nitrogen atom include imide group-containing compound such as N-alkyl maleimide (paragraphs 0023-0024).  The first or second block may further include other comonomers to control the glass transition temperature and examples include styrene (paragraph 0042).  Therefore, in light of the teachings in general disclosure of Kim et al, it would have been obvious to one skilled in art prior to the filing of present application to include styrene and maleimide either in the first or second block, of the block copolymer, of Kim et al, for above mentioned advantages.
Regarding alkoxyalkyl (meth)acrylate, NIshina et al in the same field of endeavor teach an adhesive composition comprising (meth)acrylic polymer (abstract).  The (meth)acrylic copolymer includes substituted or unsubstituted alkyl (meth)acrylate (paragraph 0035).  A combination of alkyl (meth)acrylate and alkoxyalkyl (meth)acrylate is preferably used in view of increasing polarity of the polymer while ensuring low Tg of the (meth)acrylic polymer so as not to deteriorate the adhesion of adhesive layer (paragraph 0056).  Of the alkyl (meth)acrylates, alkyl acrylates containing a C3-C8 alkyl group are preferred and butyl acrylate is more preferred (paragraph 0057).  Of the alkoxyalkyl (meth)acrylates, alkoxyalkyl acrylates containing C3-C12 alkoxyalkyl group are preferred (paragraph 0058).  Therefore, in light of the teachings in Nishina et al, it would have been obvious to one skilled in art prior to the filing of present application, to include a combination of alkyl (meth)acrylate such as butyl acrylate and alkoxyalkyl (meth)acrylate having C3 to C8 alkoxyalkyl group in block B of the block copolymer, of Kim et al, for above mentioned advantages. 
Regarding ABA triblock form, Yamasaki et al in the same field of endeavor teach an acryl-based PSA which contains as a base polymer a block copolymer having a polymer segment A having a glass transition temperature of 00C or lower and a B segment having a glass transition temperature of 400C or higher (abstract).  The block copolymer can be for example diblock copolymers represented by A-B and triblock copolymers represented by A-B-A or B-A-B (paragraph 0064).  The block copolymer is preferable because Tg and molecular weight are easily controlled.  A triblock represented by B-A-B is preferably used because adhesion properties and bulk physical properties are more easily controlled (paragraph 0065).  It is noted that B is a block with high glass transition temperature and A is a block with low glass transition temperature.  Therefore, in light of the teachings in Yamasaki et al, it would have been obvious to one skilled in art prior to the filing of present application, to prepare a triblock polymer, of Kim et al in view of Nishina et al, comprising high Tg block (i.e. block A) at the ends and low Tg block (i.e. block B) in the middle to prepare the A-B-A polymer, for above mentioned advantages.
Regarding claim 13, Kim et al teach that number average molecular weight of the block copolymer may be 50,000 to 300,000 (paragraph 0016).
Regarding claim 17, Kim et al teach that when the compound containing nitrogen atom is included in the first block, the first block may include from 0.1 to 30 parts by weight of the compound containing a nitrogen atom (paragraph 0034) which overlaps with the amount of maleimide in polymer block A.  The first and/or second block may further include other monomers such as styrene-based monomers such as styrene or methyl styrene.  These comonomers are included in amounts of 20 parts by weight or less with respect to the total weight of other monomers that are used in the block (paragraph 0042) which overlaps with the amount of styrene in polymer block A.
Regarding claim 32, Kim et al teach that number average molecular weight of the block copolymer may be 50,000 to 300,000 (paragraph 0016).

Claims 11-12, 16, 24-31 and 33-35 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (WO 2015/080536 A1) in view of Nishina (US 2009/0110849 A1), Yamasaki et al (US 2013/0295349 A1) and Kamata et al (JP 2007-131763 A).
It is noted that Kamata et al (JP 2007-131763 A) is in Japanese.  A copy of the machine translation into English was provided with office action mailed 2/12/2021.  All line/paragraph citations in the body of rejection set forth below are to the machine translation.
The discussion with respect to Kim et al, Nishina and Yamasaki et al in paragraph 4 above is incorporated here by reference.  Additionally, Kim et al teach that number average molecular weight of the block copolymer may be 50,000 to 300,000 (paragraph 0016) which reads on present claims 28-31.  When the compound containing nitrogen atom is included in the first block, the first block may include from 0.1 to 30 parts by weight of the compound containing a nitrogen atom (paragraph 0034) which overlaps with the amount of maleimide in polymer block A of present claims 26-27.  The first and/or second block may further include other monomers such as styrene-based monomers such as styrene or methyl styrene.  These comonomers are included in amounts of 20 parts by weight or less with respect to the total weight of other monomers that are used in the block (paragraph 0042) which overlaps with the amount of styrene in polymer block A in present claims 26-27.
Kim et al, Nishina and Yamasaki et al are silent with respect to high glass transition temperature of polymer block A, and species of maleimide.
However, Kim et al in the general disclosure teach that glass transition temperature of first block may be 1050C or higher and the upper limit is not particularly limited (paragraph 0012).  Additionally, Kamata et al teach that resin composition comprising a specific (styrene-arylmaleimide) block copolymer is excellent in heat resistance and flexibility (paragraph 0010).  It is preferable that (styrene-arylmaleimide) has a glass transition temperature of 2000C or higher (paragraph 0015) which overlaps with the glass transition temperature of present claims 11-12, 25, 27 and 33-35.  The arylmaleimde is represented by formula 
    PNG
    media_image1.png
    310
    243
    media_image1.png
    Greyscale
  (paragraph 0021) which reads on N-aryl substituted maleimide in present claim 24. Therefore, in light of the teachings in Kamata et al and given that Kim et al contemplate a first block having a glass transition temperature of 1050C or higher and upper limit is not particularly limited, it would have been obvious to one skilled in art prior to the filing of present application to prepare the block copolymer of Kim et al in view of Nishina, comprising a first block having a glass transition temperature 2000C or higher and including N-aryl substituted maleimide, for above mentioned advantages.

Response to Arguments

The rejections under 35 U.S.C. 103 as set forth in paragraphs 4-5, of office action mailed 1/25/2022, are withdrawn in view of the new grounds of rejection set forth in this office action, necessitated by amendment.
While the grounds of rejection are changed, it was still deemed appropriate to address some of the arguments which would be pertinent to new grounds of rejection in this office action (See paragraph 7 below).

Applicant's arguments filed 5/25/2022 have been fully considered but they are not persuasive. Specifically, applicant argues that (A) Kim shows that Tg of first block is 500C or more and 1500C or less.  The Tg’s of N-alkyl maleimde and itaconimide are much lower than N-aryl maleimide due to their alkyl or alkynyl group.  As shown in Table 1, of Kim, Tg’s of first block of A1 to A3 consisting of MMA are all 1100C.  Coating solutions are prepared by mixing A1 to A3 with a crosslinking agent, an antistatic agent or a solvent.  The coating solutions are heated at 1100C for 3 minutes.  Therefore, it is evident that Tg of N-aryl maleimide is too high to use in the first block; (B) block copolymer cited by the Office action includes DMAEA as the amido group containing compound only in the second block.  One skilled in art would understand that a nitrogen containing compound would have been more effective in the second block of Kim having a lower Tg considering the goal of chelation with an antistatic agent which is a compound outside the polymer; (C) Kim merely discloses that styrene may be contained in the first block and/or second block from the view point of regulation of Tg of the block.  Styrene is only one of a myriad of compounds listed and Kim does not contemplate combining a styrene and nitrogen containing compound; (D) polymer structure and technical solutions in Nishina are completely different from Kim.  Nishina discloses using alkoxyalkyl (meth)acrylate from the view point of increasing polarity of the polymer.  One of ordinary skill in art would not have been motivated to apply the comonomer of Nishina to the block copolymer of Kim et al because of the differences in polymer structure and technical solutions between Kim and Nishina; 
With respect to (A), Kim et al teach that upper limit of the glass transition temperature of first block is 1050C or higher.  In addition, upper limit of the glass transition temperature is not particularly limited.  For example, the glass transition temperature of the first block may be about 1500C or lower (paragraph 0012).  Hence, it is the Office’s position that upper limit of 1500C is only an example and the temperature can be any value higher than 1050C.
With respect to (B), one skilled in art would recognize that block polymer containing first block and second block do not necessarily imply that first block is in the inside and second block is on the outside.  Additionally, Kim teaches that nitrogen containing monomer can be in the first or second block.
With respect to (C), Kim et al teach that block copolymer may include a polymerization unit derived from a compound that contains a nitrogen atom in the first or second block (paragraph 0021).  The first or second block may further include other comonomers to control the glass transition temperature and examples include styrene.  It is the Office’s position that it is within the scope of one skilled in art prior to the filing of present application to include the nitrogen containing compound and styrene in either first block or second block or a combination of first and second block.
With respect to (D), Nishina is only used for tis teaching that a combination of alkyl (meth)acrylate and alkoxyalkyl (meth)acrylate is preferably used in view of increasing polarity of the polymer while ensuring low Tg of the (meth)acrylic polymer so as not to deteriorate the adhesion of adhesive layer (paragraph 0056).

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARUNA P REDDY whose telephone number is (571)272-6566. The examiner can normally be reached 8:30 AM to 5:00 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KARUNA P REDDY/Primary Examiner, Art Unit 1764